Citation Nr: 0915951	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-19 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected posttraumatic stress disorder 
(PTSD) for the period prior to September 7, 2004.

2.  Entitlement to a rating in excess of 70 percent for the 
service-connected PTSD for the period beginning September 7, 
2004.

3.  Entitlement to service connection for left ulnar 
neuropathy.  

4.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
December 1982 and from January 2003 to January 2004.  The 
Veteran had additional service in the Army Reserves.
 
This matter initially came before the Board of Veterans 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO).

The Veteran testified before the undersigned Member of the 
Board at a hearing held in July 2007.

This claim was previously remanded by the Board for 
additional development in March 2007 and in October 2007.

Prior to returning to the Board, but after the last 
supplemental statement of the case, the Veteran submitted 
additional evidence without a waiver of RO review.  This 
evidence however, was copies of information currently on 
file, was not pertinent, or concerns the issue granted below.  
As such, the appellant is not prejudiced by the failure to 
remand the case for additional RO review.




FINDINGS OF FACT

1.  Prior to September 7, 2004, the Veteran's PTSD was 
characterized primarily by symptoms including difficulty 
sleeping, nightmares, intrusive thoughts, decreased 
concentration, irritability, exaggerated startle response, 
and intermittent feelings of depression.  There is no 
evidence of occupational and social impairment with 
deficiencies in most areas.

2.  The Veteran's PTSD symptoms, including difficulty 
sleeping, nightmares, intrusive thoughts, decreased 
concentration, irritability, exaggerated startle response, 
and intermittent feelings of depression, increased in 
severity after September 7, 2004 and were then productive of 
social and occupational impairment with deficiencies in most 
areas.  Total occupational and social impairment was not 
shown.  

3.  The Veteran's left ulnar neuropathy was shown to have 
been at least as likely as not causally related to his active 
military service.

4.  There is no evidence that the Veteran's preexisting 
cervical spine disability was permanently made worse by 
service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for the service-connected PTSD prior to September 7, 2004 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an evaluation in excess of 70 percent 
for the service-connected PTSD for the period beginning 
September 7, 2004 were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).

3.  With resolution of reasonable doubt in the Veteran's 
favor, left ulnar neuropathy was incurred in service.  38 
U.S.C.S. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 

4.  The Veteran's preexisting cervical spine disability was 
not aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, the above cited notice requirements were satisfied by 
letters sent to the Veteran by the RO in May 2004 and June 
2004.  In these letters, issued prior to the rating decision, 
the RO informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA and the effect of 
this duty upon his claims, as well as what information and 
evidence must be submitted by the Veteran.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision  in  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), in which the Court held that 
VCAA notice requirements are applicable to all five elements 
of a service connection claim.  Thus, the Veteran must be 
notified that a disability rating and effective dates for the 
award of benefits will be assigned if service connection is 
awarded.  Id at 486.  A letter dated in October 2007 
adequately informed the Veteran how disability ratings and 
effective dates are assigned, and his claims were 
subsequently readjudicated in a Supplemental Statement of the 
Case (SSOC) dated in February 2008.

The Board is also aware of the decision of the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court addressed specific notification 
requirements that apply when a Veteran claims that an 
increase in an existing evaluation is warranted.  However, 
the Court there stressed the difference between claims for 
increased compensation, which center primarily on evaluating 
an increase in the severity of a disability that is already 
service connected, and initial claims for disability 
compensation, which are generally focused on substantiating 
service connection through evidence of an in service 
incident, a current disability, and a nexus between the two.  
Since the instant case concerns the propriety of an initial 
evaluation, it is distinguishable from the situation 
addressed by the Court in Vazquez-Flores.  In any event, the 
Veteran had actual knowledge of the requirements for a higher 
rating for his PTSD.  The Statement of the Case (SOC) dated 
in April 2005 that was sent to the Veteran set forth the 
criteria for each level of disability for PTSD pursuant to 
Diagnostic Code 9411 and the general rating criteria for 
mental disorders.  The Veteran's claim was subsequently re-
adjudicated in the February 2008 SSOC.  Further he and his 
representative have demonstrated actual knowledge as to the 
requirements for an increase.  As such, the Board may 
proceed.

We therefore conclude that appropriate notice has been given 
in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
service treatment records, and various private medical 
records submitted by the Veteran.  VA examinations was 
provided in connection with this claim.  The Veteran did not 
indicate that any additional private treatment records exist 
relevant to his PTSD or ulnar neuropathy of the left arm. 
tinnitus.  The Board notes that the Veteran stated that he 
had additional evidence to submit and requested a new 
examination in March 2008.  However, the Veteran did not 
submit any new evidence, nor did he claim that either his 
PTSD or his ulnar neuropathy of the left arm got worse since 
his previous examinations for these disabilities in November 
2007.  Absent a claim by the Veteran that his disabilities 
got worse, VA was not required to provide new examinations 
merely because the Veteran stated that he wanted to be re-
examined.  The Board notes that the Veteran's VA treatment 
records indicate that he had left ulnar nerve release surgery 
in December 2007; however, these records do not indicate that 
the Veteran's left ulnar neuropathy got worse.  Rather, the 
Veteran reported improvement in January 2008.  There is no 
indication in the record that the Veteran's PTSD got worse 
after November 2007.  The Board therefore finds that the VA 
satisfied its duty to assist.  Moreover, the issue before the 
Board concerns service connection not a rating to be 
assigned.

II.  Increased Rating for PTSD

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, 
Diagnostic Code 9411.  

A rating of 50 percent is assigned where the Veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term or long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A rating of 70 percent is assigned where the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain successful relationships.

A rating of 100 percent is assigned where the Veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board reviewed all the evidence in the Veteran's claims 
file, which includes but is not limited to his written 
contentions, service treatment records, personnel medical 
records, and private mental health records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that all of 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West,  218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

	A.  Facts

At a hearing in July 2007, the Veteran testified that his 
PTSD impairs his job performance because he sometimes gets a 
"blank mind" and "sit[s] there and just stare[s] into 
space for hours at a time."  The Veteran stated that he 
believes this is caused by his psychiatric medications.  He 
also testified that he isolates himself and gets upset at 
work and yells at people, and that he missed "quite a few 
days" of work because of his PTSD symptoms.  The Veteran 
testified that sometimes he will "snap" and not go to work 
for a couple of days because he is afraid he will react 
violently towards others or because he feels he cannot 
tolerate being around people.  He reported that he has run 
cars off the road and chased people down the sidewalk because 
he thinks he is back in Iraq.  The Veteran claims that he 
"snaps" in this manner at least a couple of times per week, 
and that, when these episodes occur, they last all day.  The 
Veteran also testified that his employer told him that he 
would be terminated if his work performance did not improve.  

The Veteran was examined by VA in July 2004 and in November 
2007.  

At the July 2004 examination, the Veteran reported 
experiencing intrusive memories of events that happened in 
Iraq as often as twice per day.  He reported difficulty 
sleeping, as well as nightmares occurring 3 to 4 times a 
week.  He reported that, with medication, he can sleep 3 to 5 
hours per night, but prior to being prescribed medication, he 
could sleep only 1 or 2 hours per night.  He also reported 
using alcohol to help him sleep.  The Veteran's lack of sleep 
caused him to experience poor concentration and memory, which 
improved on those occasions when the Veteran was able to 
sleep longer.  He also reported avoiding people, especially 
crowds, as well as emotional numbing and disconnection from 
others.  He reported that, since returning from Iraq, he was 
more irritable than previously was the case.  He also 
reported symptoms of hypervigilance.  The examiner noted that 
when the Veteran was screened for PTSD symptoms a few months 
earlier, he reported depressive symptoms, but that he 
currently denied feeling depressed.  The Veteran related that 
he believed this was because he was sleeping more now.  

Upon examination, the Veteran was cooperative and made good 
eye contact.  His thought process was goal directed and 
linear.  There was no evidence of hallucinations or 
delusions.  His mood and affect were anxious.  He did not 
express suicidal or homicidal ideations.  His insight and 
judgment appeared to be good.  The examiner concluded that 
the Veteran's most severe difficulty was his sleep 
deprivation, which led to fatigue, poor concentration, poor 
memory, and poor motivation.  However, the examiner concluded 
that, with medication, the Veteran's prognosis was good.  The 
Veteran was diagnosed with chronic, moderate PTSD and 
assigned a global assessment of functioning (GAF) score of 
60.  A GAF of 51-60 is indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.

The Veteran was re-examined November 2007.  The examiner 
noted in his report that he reviewed the Veteran's treatment 
records, which documented increasing symptoms over the past 
few years including increased isolation, poor sleep, 
intrusive thoughts, difficulty concentrating, heightened 
irritability, and emotional numbness.  The examiner observed 
that although the Veteran described symptoms similar to those 
that he endorsed in the July 2004 examination, these symptoms 
and other behaviors seemed to now be having more severe 
effects on his level of functioning.  The examiner noted that 
the Veteran was then prescribed sertraline (Zoloft), 
lamotrigine (Lamictal) and quetiapine (Seroquel), and that 
several medication changes in attempts to address the 
Veteran's worsening symptoms were documented in his treatment 
records.  

The examiner stated that the Veteran did not express any 
interest in leisure activities, was emotionally detached, and 
displayed a restricted range of affect.  The Veteran reported 
that medications were no longer helping him sleep, and that 
he was sleeping only 2 hours per night.  The Veteran also 
reported increasing irritability.  He stated that he would 
often "snap" and scream at others, which led him to avoid 
people to avoid these confrontations.  He also reported 
hypervigilance, and stated that, when driving, he sometimes 
swerved into other lanes to avoid perceived oncoming attacks 
because he felt that he was back in Iraq.  The Veteran also 
reported tearfulness and increased frustration.  The Veteran 
related this to the increasing debility caused by his left 
ulnar neuropathy, which made working more difficult.  He 
reported that, over the past 4 months, he typically left work 
by mid-day because his limited ability to work caused him to 
become frustrated and angry. He reported increased alcohol 
consumption in response to his frustrations.  The Veteran 
stated that he thought he would "be doing real good" at 
work if not for his left arm disability.  

Upon examination, the Veteran was noted to be dressed in 
soiled work clothes, poorly groomed, and smelling of 
cigarette smoke.  He was cooperative with the examination and 
made good eye contact. His mood was frustrated and irritable, 
and his affect was dysphoric and restricted in range.  He 
denied suicidal or homicidal ideations and there was no 
evidence of a thought disorder.  The Veteran had difficulty 
expressing his feelings or reporting upon his symptoms.  He 
denied experiencing hallucinations.  The examiner noted that, 
although the Veteran's cognition was not formally tested, 
some limitations were observed.  His insight and judgment 
were described as poor to fair.  The examiner diagnosed 
chronic PTSD and assigned a current GAF of 43 and a highest 
past year GAF of 45.  A GAF of 41-50 is indicative of serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.

The Veteran was also treated by VA for his PTSD.  His VA 
medical records indicate that he was first seen for his PTSD 
in April 2004, at which time a screening examination was 
performed.  The Veteran then reported symptoms including 
increased social isolation, loss of interest in recreational 
activities, hyperstartle response, and possible 
hypervigilance.  He reported having "uncued episodes" 
during which he felt very depressed 1 or 2 times per week; 
these episodes lasted 5 to 10 minutes each.  He reported 
avoiding groups of people, but stated that he enjoyed 
visiting friends.  He did not report any panic attacks.  He 
did not report suicidal or homicidal ideation.  He did not 
express any hallucinations, delusions, obsessive compulsive 
behaviors, or manic symptoms.  He reported that his job and 
finances were "fine."  He was noted to be calm, 
cooperative, polite, and to have good eye contact.  He 
displayed a full range of affect; although his mood was 
depressed, he smiled at times during the interview.  His 
insight and judgment were good, and his concentration was 
normal.  The Veteran was diagnosed with PTSD and depressive 
disorder not otherwise specified (NOS). A GAF of 60 was 
assigned.  

As a result of this positive screening for PTSD, the Veteran 
was referred to a psychiatric nurse practitioner for ongoing 
treatment.  At his first visit with his nurse practitioner in 
June 2004, the Veteran reported difficulty sleeping and being 
easily startled.  He admitted to getting a "a little teary 
eyed more these days."  He denied homicidal or suicidal 
thoughts, and did not express or display any psychotic 
symptoms.  He was prescribed Neurontin (gabapentin) to help 
him sleep.  A GAF of 50 was assigned.  Some time prior to 
August 2004, he was also prescribed Ambien (zolpidem 
tartrate) and Gabitril (taigabine hydrochloride) to help him 
sleep and address his PTSD symptoms.  In August 2004, the 
Veteran called his psychiatric nurse practitioner to report 
that he was drinking alcohol in order to sleep, and stated 
that he continued to have nightmares of being bitten by 
spiders from which he would wake screaming.  He was 
prescribed Remeron (mirtazapine) for symptoms of depression.  
The Veteran was next seen for his scheduled appointment 
approximately 2 weeks later, at which time he reported 
continued difficulty sleeping.  He also reported feeling 
jumpy and irritable and reported symptoms of depression, but 
stated that he was not depressed or irritable when he slept.  
The Veteran was prescribed Serzone (nefazodone) to help 
control his depressive symptoms.  A GAF of 45 was assigned.  

The Veteran was also seen for treatment for his PTSD at the 
Vet Center during this time period.  Sessions in April to 
August of 2004 were focused primarily on the Veteran's claim 
for service connection for his PTSD, his difficulties 
sleeping, and his use of alcohol.  An intake was performed by 
a Vet Center clinical social worker in July 2004.  At that 
time, the Veteran was noted to have a neat appearance and to 
be oriented in all spheres.  His speech was rapid and 
pressured, his manner anxious, and he displayed motor 
activity indicative of tenseness.  His affect was blunted, 
his judgment was fair, and his memory function was impaired.  
There was no evidence of a thought disorder noted.  On the 
intake sheet the box next to suicidal thoughts was marked.  
However, the intake reflects that the Veteran denied other 
symptoms of depression including changes in appetite, recent 
weight gain or loss, or reduced energy.  Some symptoms were 
unclear either because inconsistent responses were marked in 
places on the intake form (for example, "sex drive remains 
the same" was marked both yes and no) or because items were 
left blank.  Symptoms recorded on the intake form included 
difficulties with memory, sleep disturbance, hypervigilance, 
social isolation, and emotional numbing.  Irritability 
resulting in violent tendencies was also noted.  The social 
worker diagnosed the Veteran with severe PTSD.  The social 
worker did not assign a GAF score, but stated that the 
Veteran's symptoms cause impairment in most areas, including 
social function and employment relationships.

The Veteran was seen by his VA psychiatric nurse practitioner 
again on September 7, 2004.  At that time, the Veteran 
reported that he had not taken his medications.  He continued 
to report an inability to sleep unless he drank alcohol.  He 
reported increased stress due to reserve duty, during which 
he was unable to maintain military decorum in that he found 
himself screaming at higher ranking persons.  He reported 
that he was worried about "totally losing it" and 
physically assaulting someone.  He denied feeling depressed, 
but reported worsening concentration and near tearfulness at 
"soft things."  He felt like he needed to isolate himself, 
but could not since his son was living with him.  His sleep 
medications were changed because they were ineffective.  A 
GAF of 40 was assigned.  A GAF of 31-40 is indicative of some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  

The Veteran was next seen for treatment a couple of weeks 
later.  At that time, he described increased irritability and 
symptoms of depression, although he stated that he did not 
see himself as depressed.  He denied suicidal or homicidal 
feelings.  However, the Veteran was anxious about being 
redeployed, and was provided a note for his reserve unit 
stating that he was unable to perform active military duty 
due to his PTSD.  His antidepressant medication was changed, 
and he was additionally prescribed Depakote (divalproex 
sodium) to assist in controlling his PTSD symptoms. 

Throughout the remainder of 2004 and 2005 the Veteran 
continued to report increasing symptoms of hyperarousal, 
irritability, poor concentration, and insomnia with 
flashbacks, and resultantly several medication changes were 
made.  None of these changes were effective in reducing the 
Veteran's symptoms.  The Veteran continued to deny suicidal 
or homicidal thoughts, delusions, and hallucinations.  He 
continued to avoid people because he was afraid of how he 
would react to them.  While many of the treatment notes do 
not contain a multiaxial diagnoses, GAF scores of 38 were 
assigned in September 2005 and January 2006.  

In May 2007, the Veteran's psychiatric nurse summarized the 
course of the Veteran's treatment since she started providing 
his mental health care.  She stated that she prescribed 
several antidepressants, mood stabilizers, antipsychotics, 
and antianxiety medications but that the Veteran had little 
to no response to any of them.  His symptoms appeared to get 
worse.  His attention to his appearance deteriorated, his 
irritability increased, and his emotional numbing was more 
obvious.  The Veteran isolated himself at work and at home.  
The Veteran reported he thought that things would improve 
when he retired from the Army reserves but they did not.  He 
complained of daily intrusive memories and reported getting 
into altercations with people over things that later seemed 
stupid to him.  He increased his smoking to try to avoid 
"going off" on people.  He continued to have poor sleep 
with flashbacks, often waking in a cold sweat or believing he 
had been bitten by a spider.  He continued to deny suicidal 
or homicidal thoughts, and was not psychotic or delusional.  
However, his symptoms were described as severe, including 
hyperarousal, hypervigilance, avoidance, and emotional 
numbing.  The psychiatric nurse practitioner concluded that 
the Veteran was "barely able to perform at work and does 
nothing but isolate."  She stated that his GAF scores over 
the past several months ranged from 36 to 45.  

In July 2007, the Veteran was noted to be more agitated and 
depressed as a result of his left arm nerve damage, which he 
reported resulted in an inability to work.  He was assigned a 
GAF of 38.  At the Veteran's next appointment in August 2007 
he was noted to have been more agitated than usual, 
expressing frustration over the limitations on his ability to 
work caused by his left arm disability.  The psychiatric 
nurse practitioner observed that the Veteran appeared to be 
dissociating at times during his treatment sessions.  He 
continued to deny suicidal or homicidal thoughts or florid 
psychotic symptoms.  In October 2007, the Veteran was noted 
to have been crying during the session.  He reported that his 
boss was demanding that he provide a note about his left arm 
disability so that he could be transferred to light duty.  
The Veteran brought a note from his boss whom the nurse 
practitioner recorded as stating that, before he went to 
Iraq, the Veteran was a highly skilled and knowledgeable 
heavy mobile equipment worker with a keen eye for accuracy 
and precision, but, after he returned, he was "just a shadow 
of his former self."  The Veteran reported feeling 
irritable, sad, and angry but continued to deny suicidal or 
homicidal ideation.  The nurse practitioner assigned a GAF of 
36. 

	B. Analysis

		1)  The Period Before September 7, 2004

The evidence does not establish that the Veteran met the 
criteria for an evaluation in excess of 50 percent prior to 
September 7, 2004. 

At the July 2004 VA examination, the Veteran was cooperative, 
maintained good eye contact, and displayed insight and 
judgment that appeared to the examiner to be good.  There was 
no evidence of a thought disorder, the Veteran denied 
suicidal or homicidal feelings, and the Veteran stated that 
he did not feel depressed.  His primary difficulty appeared 
to be difficulty sleeping, which led to fatigue and poor 
memory and motivation.  However, he reported that medication 
was helping him sleep and his prognosis was felt by the 
examiner to be good.  The Veteran's symptoms were described 
as moderate by the examiner.  The symptoms reported by the 
Veteran and the psychiatrist's opinion as to their severity 
were generally consistent with the April 2004 PTSD screening 
report.  At that time, the Veteran reported that, while he 
avoided groups of people, he still enjoyed visiting friends.  
While he reported sudden feelings of depression 1 or 2 times 
a week, he stated that these episodes generally lasted only 5 
to 10 minutes.  Although his mood during the interview was 
depressed, he smiled at appropriate times.  He reported that 
his job was "fine."  The psychiatrist who performed the 
April 2004 PTSD screening examination also evaluated the 
Veteran's symptoms as being moderate in nature.  

The Board recognizes that the Veteran's psychiatric nurse 
practitioner and his clinical social worker interpreted the 
Veteran's symptoms during this period as being more serious 
than did the two psychiatrists who examined him.  However, 
the Board finds that the Veteran's symptoms during this 
period more nearly approximated the 50 percent rating.  There 
was no evidence of obsessional rituals that interfered with 
the Veteran's routine activities; illogical, obscure or 
irrelevant speech; near continuous panic or depression; 
spatial disorientation; neglect of personal appearance or 
hygiene; difficulty adapting to stressful circumstances; or 
an inability to establish and maintain successful 
relationships.  While the Vet Center intake form indicated 
that the Veteran had suicidal ideation, he denied such 
feelings at the April 2004 PTSD screening, the July 2004 VA 
examination, and during treatment with his psychiatric nurse 
practitioner.  Furthermore, although the Vet Center intake 
states that the Veteran's irritability caused incidents 
during which the Veteran became physically violent, no 
details about these alleged incidents were provided, and the 
Veteran did not report violent behavior at the PTSD screening 
examination, the July 2004 VA examination, or to his treating 
nurse practitioner during this time period.  Similarly, while 
the Vet Center social worker concluded that the Veteran's 
symptoms interfered with his employment because he 
experienced increased difficulties with work relationships 
and became easily irritated with co-workers and authority 
figures, at the July 2004 examination the Veteran reported 
that his job was "fine."  Weighing all of the evidence, 
occupational and social impairment with deficiencies in most 
areas was not shown prior to September 7, 2004.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, a rating in excess of 50 
percent for the period prior to September 7, 2004 is denied.

		2)  The Period Beginning September 7, 2004

As described above, many of the Veteran's symptoms, including 
intrusive thoughts, social isolation, irritability, 
flashbacks, and difficulty sleeping, got worse during the 
period after September 7, 2004.  The Veteran reported getting 
into confrontations with other people over minor matters, his 
attention to his personal appearance declined, emotional 
numbing became more evident, and the Veteran's psychiatric 
nurse observed that he appeared to be dissociating at times 
during treatment sessions.  However, he continued to deny 
homicidal or suicidal ideations, and did not display any 
florid psychotic symptoms.  

The Veteran's symptoms do not constitute total occupational 
and social impairment.  The Veteran was employed at all times 
during the period relevant to this appeal.  While the Veteran 
reported increased job related difficulties, at times he 
related many of his work difficulties to his left arm 
disability.  In November 2007, the Veteran told the examiner 
that he would "be doing real good" at work if not for his 
left arm disability.  In January 2008, after undergoing left 
ulnar nerve release surgery, the Veteran told his 
neurosurgeon that he was eager to return to work.  Although 
the Veteran's testified at his hearing in July 2007 that his 
PTSD symptoms cause him to get upset at work, and that his 
missed "quite a few days" of work as a result, this does 
not constitute total occupational impairment especially in 
light of the fact that the Veteran was actually able to 
maintain his employment.  Moreover, there is no evidence that 
the Veteran's thought processes were grossly impaired, that 
he experienced persistent delusions or hallucinations, that 
his behavior was grossly inappropriate, or that he was a 
persistent danger to himself or others.  There is no evidence 
that he was disoriented to time or place, or was unable to 
remember the names of close relatives, his own occupation, or 
his own name.  While the Veteran's treating psychiatric nurse 
practitioner observed that the Veteran's personal appearance 
has deteriorated over time, she did not indicate that he was 
unable to maintain minimal personal hygiene or perform other 
activities of daily living.  The currently assigned  70 
percent rating encompasses some neglect of personal 
appearance and hygiene.  

Insofar as the evidence is not in relative equipoise, the 
benefit of the doubt doctrine is not applicable.  See, e.g., 
Gilbert 1 Vet. App. at 55.  A rating in excess of 70 percent 
for the period beginning September 7, 2004 is denied.

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).

III. Service Connection for Left Ulnar Neuropathy and 
Cervical Spine Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence 
or, in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury, and medical 
evidence establishing a nexus between the in-service disease 
or injury and the current disability.  See, e.g., Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The requirement that a 
current disability exist is satisfied if the claimant had a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran claimed that he experienced 
numbness and weakness of the left arm as a result of an 
injury that he sustained while in active service.  At the 
July 2007 hearing, the Veteran explained that "his neck 
snapped and his arm went numb" after lifting a tire during 
his deployment in Iraq.  The Veteran's medical records 
indicate that he had surgery on his cervical spine in 2002 as 
a result of an injury that he sustained in his civilian 
occupation.  In October 2007, the Board remanded the 
Veteran's claim for a medical opinion concerning whether the 
Veteran's cervical spine disability was aggravated by his 
military service.  

Pursuant to the instructions set forth in the remand, the 
Veteran was examined in November 2007.  At that time, the 
examiner concluded that the numbness of the Veteran's left 
fingers and hand was the result of severe ulnar neuropathy 
which was "less likely related to his cervical disc 
surgery."  The examiner stated that the Veteran's left ulnar 
neuropathy was most likely caused by repetitive motions of 
the left arm while working as a civilian and in the reserves 
as a mechanic.  In an addendum dated January 2008, the 
examiner stated that he was unable to determine whether the 
Veteran's cervical spine disorder was aggravated by service 
without resorting to speculation.  The Board notes that in 
December 2007 the Veteran had left ulnar nerve release 
surgery and thereafter reported reduced numbness and 
increased strength in his left hand.  

Given the above findings upon examination, and resolving 
reasonable doubt in favor of the Veteran, the Board finds 
that it is as likely as not that the Veteran's left ulnar 
neuropathy is etiologically related to service.  The examiner 
stated that the likely cause of the Veteran's left ulnar 
neuropathy was repetitive motions of the left arm made by the 
Veteran during both his civilian work and his Army reserve 
work as a mechanic.  Records seem to suggest that he had this 
pathology in the last period of service, and there is nothing 
to suggest that it existed prior to entry into that period of 
service.

However, there is no medical evidence that the Veteran's 
preexisting cervical spine disability was aggravated by his 
military service.  The examiner opined that he was unable to 
determine whether the Veteran's cervical spine disability was 
aggravated by service.  This is not equivalent to a statement 
that it is at least as likely as not that the Veteran's 
preexisting disability was aggravated by service and does not 
constitute reasonable doubt that must be resolved in favor of 
the Veteran.  See 38 C.F.R. 3.102.  Moreover, while the 
Veteran has stated that he believes that his preexisting 
cervical spine injury was aggravated when he lifted a tire in 
Iraq, there is no evidence that he has the requisite medical 
training or credentials to render an expert opinion on the 
etiology of any medical condition.  See, e.g. Wallin v. West, 
11 Vet. App. 509, 514 (1998).  See also, e.g., Espiritu v. 
Derwinski,  2 Vet. App. 492, 494-495 (1992).  

The benefit of the doubt doctrine is inapplicable because the 
weight of the evidence is against the Veteran's claim. See, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Accordingly, service connection for a 
cervical spine disability is denied.


ORDER


An initial rating in excess of 50 percent for the service-
connected PTSD for the period prior to September 7, 2004 is 
denied.

A rating in excess of 70 percent for the service-connected 
PTSD for the period beginning September 7, 2004 is denied.

Service connection for left ulnar neuropathy is granted.

Service connection for a cervical spine disability is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


